Casey, J.
(concurring). While in agreement with the result reached by the majority, I write separately to note my concern over the increasing intrusion of a collateral issue that is often more complex and difficult than the central issue of statutory interpretation raised in proceedings such as the one at bar. The rule which accords judicial deference to an administrative agency’s interpretation of a statute (see, e.g., Matter of Howard v Wyman, 28 NY2d 434) appears to be an outgrowth of the extrinsic aid to statutory construction based upon the manner in which an ambiguous statute has been interpreted by those who administer it (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 129). The deference rule, however, is not uniformly applicable to all administrative interpretations (see, Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459). Thus, as in the case at bar, the courts treat as a threshold issue the question of whether a particular administrative agency’s interpretation is entitled to judicial deference, with resolution of this issue often appearing to be more difficult than the question of statutory interpretation raised by the proceeding (see, Matter of De Mayo v Rensselaer Polytech Inst., 74 NY2d 459). In short, what was intended to be an aid to assist the court in its interpretation of an ambiguous statute has created an obstacle which must be overcome before the issue of statutory construction can be addressed.
Since " 'legislative intent is the great and controlling principle’ ” in any case involving statutory interpretation, the spirit, purpose and objectives of the statute must be considered by the court (Ferres v City of New Rochelle, 68 NY2d 446, 451, quoting People v Ryan, 274 NY 149, 152). It follows, therefore, that the result in such a case should not depend upon whether a particular extrinsic aid to the construction and interpretation of the statute is applicable (see, Matter of De Mayo v Rensselaer Polytech Inst., 144 AD2d 740, affd 74 NY2d 459). It is my view that where, as here, a public officer *277has interpreted an ambiguous statute administered by him, that interpretation should serve as a starting point for the court’s analysis, but not as a substitute for the court’s primary focus on legislative intent, as gleaned from the wording of the statute, an analysis of the statutory scheme and, if necessary, an examination of legislative history (see, Ferres v City of New Rochelle, supra, at 451-455). If the administrative interpretation of the statute is not consistent with the spirit, purpose and objectives of the statute, that interpretation should be rejected, irrespective of whether the administrative officer has any special expertise or whether his interpretation has been long standing. Since I agree with the majority’s conclusion concerning the legislative intent of the statute at issue here, I concur in the result.
Mahoney, P. J., Kane and Harvey, JJ., concur with Levine, J.; Casey, J., concurs in an opinion.
Judgment affirmed, with costs.